DETAILED ACTION

Status of Claims and Application	
Claims 1, 3, 5, 6, 8, 9, 11, 13, 15 and 17 are under consideration. 
This Official Action is Non-Final. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 6, 8, 9, 11, 13, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0257599 (NG) and further in view of  Fahey et al., Effects of short-chain fructooliogsaccahrides and galactooligosaccharides, individually and in combination, on nutrient digestibility, fecal fermentative metabolite concentrations and large bowel microbial ecology of healthy adult cats, J Anim. Sci. 89:1736-1384 (FAHEY), and United States Patent Application Publication No.  2015/02116217 (DEVAUX).
Claim 1 recites  a method of improving food intake of a pet suffering from decreased food intake, comprising providing an effective amount of a pet food composition is in a wet formulation, the fermentable fibers comprise a mixture of short chain fructo-oligosaccharides (scFOS) and beta-glucan, the beta-glucan is present in an amount of from 0.01% to 0.08% by weight of the pet food composition, the scFOA is present in an amount of from 0.05% to to 0.5% by weight of the pet food composition, the betaine is present in an amount of from 0.05% to 0.5% by weight of the pet food composition and the pet is a feline suffering from renal insufficiency and this improves food intake in the pet in need thereof.
NG teaches a pet flavor tablet for improving food intake of pets which may contain fructo-oligosaccharides (FOS), betaine and beta-glucan [0052]. At [0051], it is noted that the tablets may be manufactured based upon the desired nutritional content and health benefits. As such, a combination of ingredients is selected to provide the desired nutritional content and health benefits. In at least some example embodiments, ingredients to be included within a tablet is are selected based on pet taste and/or aromatic preferences.  Thus, it would have been obvious to administer and add the tablet to pet food (i.e., including feline) to improve the flavor and taste of the food so that the pet consumes more food and increases intake. Moreover, it would have been to provide this tablet with the food with other pets in need of increased food intake, including felines with renal insufficiency.  Indeed, NG teaches that the tablet can be custom formulated to address dietary needs AND increase consumption/food intake.  Thus, as NG teaches a pet flavor tablet which contains fructo-oligosaccharides (FOS), betaine and beta-glucan [0052], it is considered the composition would also be able to satisfy the intended uses/functions of the claims.  This is especially true as none of the claims recite administrations amounts and/or or required doses needed to satisfy the recited functions.
Nevertheless, it is noted that NG is silent as to the amount of scFOS. 
FAHEY teaches that scFOS exert positive effects on select indices in animals. The scFOS is administered in an amount of 0.5% (abstract and pg. 1377). It would have been obvious to modify NG to administer scFOS in an amount of 0.5%, (i.e., falling within that claimed of 0.2 to 0.6% of the pet food composition), as FAHEY teaches they provide a positive effect on the gut. 
It would have been obvious to vary the amount of scFOS and beta-glucan based on the desired digestion-related health benefits. In this regard, it would have been obvious to also vary the ratio. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
NG is silent as to the amount of betaine and beta glucan.
DEVAUX teaches that beta glucan can be added in an amount of 0.4 to 3.0% to stabilize antioxidant in liquid/wet formulations [0012]. Betaine can also be added in an amount of 0.001 to 1% to stabilize the mineral salts act as stabilizing agents by helping the prevention of intra- and intermolecular hydrogen bonds formation in the beta-glucan polymer molecules, and thus prevent the formation of unpleasant aggregates [0066].  
It would have been obvious to modify NG and FAHEY to administer betaine and beta glucan as taught by DEVAUX, as DEVAUX teaches that they serve as stabilizer for an antioxidant and antioxidant. Additionally, it would be obvious to vary the amounts of betaine and beta glucan in order to achieve the desired stabilization and prevention of unpleasant aggregates. 

Claim 5 recites that the fermentable fibers are present at a molar ratio of 2:1 to 4:1 scFOS.
Claim 6 recites that the fermentable fibers are present at a molar ratio of 3:1 scFOS  beta-glucan. 
AS to claims 5-6, FAHEY teaches that scFOS exert positive effects on select indices in animals. The scFOS is administered in an amount of 0.5% (abstract and pg. 1377). It would have been obvious to modify NG to administer scFOS in an amount of 0.5%, (i.e., falling within that claimed of 0.2 to 0.6% of the pet food composition), as FAHEY teaches they provide a positive effect on the gut. 

Claim 8 recites that the betaine is present in an amount of 0.08 to 0.3% by weight of the pet food composition. 
Claim 9 recites that the betaine is present at 0.137% by weight of the pet food composition.
Claim 11 recites that the scFOS is present in an amount of 0.08 to 0.3% by weight of the pet food composition. 
As to claims 8, 9, and 11, FAHEY teaches that scFOS exert positive effects on select indices in animals. The scFOS is administered in an amount of 0.5% (abstract and pg. 1377). It would have been obvious to modify NG to administer scFOS in an amount of 0.5%, (i.e., falling within that claimed of 0.2 to 0.6% of the pet food composition), as FAHEY teaches they provide a positive effect on the gut. 
It would have been obvious to vary the amount of scFOS and beta-glucan based on the desired digestion-related health benefits. In this regard, it would have been obvious to also vary the ratio.
DEVAUX teaches that beta glucan can be added in an amount of 0.4 to 3.0% to stabilize antioxidant in liquid/wet formulations [0012]. Betaine can also be added in an amount of 0.001 to 1% to stabilize the mineral salts act as stabilizing agents by helping the prevention of intra- and intermolecular hydrogen bonds formation in the beta-glucan polymer molecules, and thus prevent the formation of unpleasant aggregates [0066].  


Claim 13 recites  a method of manufacturing a pet food composition comprising contacting fermentable fibers with betaine, wherein the pet food composition is in wet form, the fermentable fibers comprise a mixture of short chain fructo-oligosaccharides (scFOS) and beta- glucan, the beta-glucan is present in an amount of 0.01 to 0.08% by weight of the pet food composition, the scFOS is present in an amount of 0.05% to 0.5% by weight of the pet food composition, the betaine is present in an amount of 0.05% to 0.5% by weight of the pet food composition, and the pet food composition is for a feline.
NG teaches a pet flavor tablet which may contain fructo-oligosaccharides (FOS), betaine and beta-glucan [0052]. 
NG teaches a pet flavor tablet for improving food intake of pets which may contain fructo-oligosaccharides (FOS), betaine and beta-glucan [0052]. Thus it would have been obvious to contact the scFOS with betaine.  NG teaches a pet flavor tablet for improving food intake of pets which may contain fructo-oligosaccharides (FOS), betaine and beta-glucan [0052]. At [0051], it is noted that the tablets may be manufactured based upon the desired nutritional content and health benefits. As such, a combination of ingredients is selected to provide the desired nutritional content and health benefits. In at least some example embodiments, ingredients to be included within a tablet is are selected based on pet taste and/or aromatic preferences.  Thus, it would have been obvious to administer and add the tablet to pet food (i.e., including feline) to improve the flavor and taste of the food so that the pet consumes more food and increases intake.  Thus, as NG teaches a pet flavor tablet which contains fructo-oligosaccharides (FOS), betaine and beta-glucan [0052], it is considered the composition would also be able to satisfy the intended uses/functions of the claims.  This is especially true as none of the claims recite administrations amounts and/or or required doses needed to satisfy the recited functions.
As NG teaches a pet flavor tablet which contains fructo-oligosaccharides (FOS), betaine and beta-glucan [0052], it is considered the composition would also be able to satisfy the intended uses/functions of the claims.  This is especially true as none of the claims recite administrations amounts and/or or required doses needed to satisfy the recited functions.
Nevertheless, it is noted that NG is silent as to the amount of scFOS.  
FAHEY teaches that scFOS exert positive effects on select indices in animals. The scFOS is administered in an amount of 0.5% (abstract and pg. 1377). It would have been obvious to modify NG to administer scFOS in an amount of 0.5%, (i.e., falling within that claimed of 0.2 to 0.6% of the pet food composition), as FAHEY teaches they provide a positive effect on the gut. 
It would have been obvious to vary the amount of scFOS and beta-glucan based on the desired digestion-related health benefits. In this regard, it would have been obvious to also vary the ratio. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
NG and FAHEY are silent as to the amount of betaine and beta glucan and adding the tablet to wet food.
DEVAUX teaches that beta glucan can be added in an amount of 0.4 to 3.0% to stabilize antioxidant in liquid/wet formulations [0012]. Betaine can also be added in an amount of 0.001 to 1% to stabilize the mineral salts act as stabilizing agents by helping the prevention of intra- and intermolecular hydrogen bonds formation in the beta-glucan polymer molecules, and thus prevent the formation of unpleasant aggregates [0066].  
It would have been obvious to modify NG and FAHEY to administer betaine and beta glucan as taught by DEVAUX, as DEVAUX teaches that they serve as stabilizer for an antioxidant and antioxidant. Additionally, it would be obvious to vary the amounts of betaine and beta glucan in order to achieve the desired stabilization and prevention of unpleasant aggregates. 

Claim 17 recites that the fermentable fibers are present at a molar ratio of 2:1 to 4:1 scFOS.

FAHEY teaches that scFOS exert positive effects on select indices in animals. The scFOS is administered in an amount of 0.5% (abstract and pg. 1377). It would have been obvious to modify NG to administer scFOS in an amount of 0.5%, (i.e., falling within that claimed of 0.2 to 0.6% of the pet food composition), as FAHEY teaches they provide a positive effect on the gut. DEVAUX teaches that beta glucan can be added in an amount of 0.4 to 3.0% to stabilize antioxidant in liquid/wet formulations [0012]. Betaine can also be added in an amount of 0.001 to 1% to stabilize the mineral salts act as stabilizing agents by helping the prevention of intra- and intermolecular hydrogen bonds formation in the beta-glucan polymer molecules, and thus prevent the formation of unpleasant aggregates [0066].  

It would have been obvious to vary the amount of scFOS and beta-glucan based on the desired digestion-related health benefits. In this regard, it would have been obvious to also vary the ratio. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NG, FAHEY, and DEVAUX as applied to claims 1, 5, 6, 8, 9, 11, 13, 17 and 21 above, and further in view of OATS.
Claims 3 and 15recites that the beta-glucan is oat fiber. 
As noted above, NG teaches a pet flavor tablet which may contain fructo-oligosaccharides (FOS), betaine and beta-glucan [0052].
The reference above are silent as to the silence of beta glucan. 
However, OATS teaches that beta-glucan can be obtained via oats. The primary type of soluble fiber in oats is beta-glucan, which has been researched to help slow digestion, increase satiety, and suppress appetite. Beta-glucan can bind with cholesterol-rich bile acids in the intestine and transport them through the digestive tract and eventually out of the body. Whole oats also contain plant chemicals called phenolic compounds and phytoestrogens that act as antioxidants to reduce the damaging effects of chronic inflammation that is associated with various diseases like cardiovascular disease and diabetes. (see OATS and HEALTH). 
It would have been obvious to one skilled in the art to modify the references above so as to include obtain beta-glucan from oats, as OATS teaches the primary type of soluble fiber in oats is beta-glucan. 


Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but are moot in view of the new references.  
Applicants submit that the claimed composition including fermentable fibers and betaine possess health improvement effects in renal insufficient cats. Particularly, it is alleged that the composition unexpectedly increases total body mass, bone mineral content, lean body mass, and total fat in cats suffering from renal insufficiency, while not showing similar effects in healthy felines. The application provides illustrative examples that demonstrate that the claimed composition surprisingly and unexpectedly resulted in health improvements in renal insufficient cats. Specifically, the test composition (test food of Example 1) increased total body weight in renal cats, which was the result of an increase in bone, lean, and fat. See, at least, Figure 2. In comparison, Example 3 demonstrated that feeding the test food of Example 1 to healthy cats did not significantly affect the body weight of the healthy cats. See, at least, § [0061]. 
Additionally, the claims are not commensurate scope with any of the results. A claimed composition cannot induce any physiological effects in a subject unless it is consumed by a subject in certain amounts.   None of the claims recite a dosage or amount needed to be consumed to exert the physiological effect.  Additionally, the example in the specification does not provide results throughout the claimed ranges to establish trends for results and compare this to concentrations outside the claimed ranges.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799